Banke, Judge.
This appeal is from an order of the state court denying appellant’s traverse and awarding appellee judgment on a garnishment affidavit filed to collect a temporary alimony award. Appellant contends that enforcement of the alimony award by garnishment is improper because the order of the superior court granting the award limited its enforcement to contempt proceedings only. He also argues that the court erred in entertaining the garnishment proceeding because the judgment upon which the garnishment was based was on appeal to the Supreme Court. Held:
1. Although appellant offered no evidence at the hearing, the trial court considered the superior court’s alimony award, and copies are part of the record here. The clear language in no way suggests the limitation contended for by appellant. Both contempt and garnishment are appropriate methods of enforcing a temporary alimony award. Herring v. Herring, 138 Ga. App. 145 (225 SE2d 697) (1976).
2. Likewise, appellant’s alternative argument that the trial court lacked jurisdiction because the "very order” upon which the garnishment was based was on appeal to the Supreme Court is without merit. The appeal to the Supreme Court is an appeal of an adjudication of contempt. There is nothing in the record before us to suggest that the judgment awarding temporary alimony was ever appealed. Thus, the trial court was authorized to enforce it.
Argued February 4, 1980
Decided February 20, 1980
Rehearing denied March 11, 1980.
Alton D. Kitchings, David H. Fritts, for appellant.
John R. Calhoun, Kran Riddle, for appellee.
3. Appellant also argues that his "appeal” acts as supersedeas rendering the garnishment award in error. In view of our holding that the trial court acted properly in enforcing the garnishment affidavit, this argument is moot.
4. The motion of appellee to assess 10 percent damages for delay under the provisions of Code Ann. § 6-1801 has been carefully considered and is denied.

Judgment affirmed.


McMurray, P.J., and Smith, J., concur.